PER CURIAM.
The appeal in the above stated case was filed July 15, 1946. No extension of time for filing the record was applied for either in the trial court or the appellate court. On Januray 14, 1947, after notice to the appellant, the appellee obtained a proper certificate from the Clerk of the District Court and moved to docket and dismiss the appeal under Rule 16 of this Court. That motion was granted on said date. On January 24, 1947, the appellant asked this court to set aside the dismissal and grant a short additional time to file the record in this court. It appears from this application that a transcript of the trial was furnished by the official stenographer October 8, 1946. This could have been filed as a statement of the evidence and proceedings, or if appellant desired to abbreviate, an abbreviated statement could have been filed, and if objected to by appellee the differences could have been adjusted before the trial judge. We see absolutely no excuse offered which should lead us to disregard the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, and our own Rule in this case.
The application to set aside the dismissal is denied.